Dean, J.
Plaintiff recovered a judgment for $2,500, for personal injuries sustained while in defendant’s employ, and de*302fendant appealed. While the appeal was pending here and undetermined, defendant paid plaintiff $500, which was accepted by him in full settlement of his claim. The parties at the time filed a stipulation that the appeal should be dismissed. The settlement was effected and the dismissal agreement entered into without the knowledge of plaintiff’s counsel. Before the trial began in district court, plaintiff had contracted in writing with his counsel to pay an attorney fee contingent on the amount of recovery. The contingent fee contract provided that the interveners should “have a lien for their services upon any money or property received in settlement or recovered by judgment.” To insure payment of their fee the interveners filed the contract in the district court, of which defendant had notice under section 272, Rev. St. 1913. When plaintiff’s counsel discovered that settlement was made and that a stipulation to dismiss the appeal had been agreed upon, they asked and were given leave to intervene as claimants of an attorney’s lien. We thereupon dismissed the appeal as to plaintiff and remanded the case, leaving the question of the attorney’s lien to be heard and determined by the district court. When the hearing was had in that court, interveners recovered a “supplemental judgment” against defendant computed on the basis of their agreed share of the judgment as provided in the contract. Prom that judgment defendant appealed.
In respect of interveners’ lien, defendant argues that it should he computed on the basis of plaintiff’s settlement, namely, $500, and not on the basis of the $2,500 judgment, as contended by interveners. As applied to the facts we do not think defendant’s argument is sound in law or equity. A good faith compromise and settlement between parties that is intended to bring vexatious and expensive litigation to an end, in which third parties have no interest, is always favored by the courts. But that is not the case before us.
*303There is evidence tending to prove that plaintiff was an improvident man of roving disposition. After the appeal was perfected he called on defendant’s counsel at Lincoln and offered to settle for $200. Upon inquiry he said that he neither consulted nor did he intend to consult his counsel in the matter. Plaintiff was thereupon informed that a settlement could not he effected without the consent of his counsel, the lienors. Subsequently Mr. Stiers, the local claim agent of defendant for Lincoln territory, went from Lincoln to Omaha and called on interveners, informing them that plaintiff would settle for $209. Upon asldng what they would be willing to accept in settlement he was informed that they would advise their client not to consider a settlement for less than $2,500, and that in payment of their fee they would not accept less than the amount represented by their lien. Sometime afterward plaintiff appeared at interveners’ Omaha office and was advised against a settlement on Stier’s terms. Before he left plaintiff informed his counsel that he would not settle with defendant. Subsequently the settlement and the agreement to dismiss were both entered into at Chicago between plaintiff and Stiers, who represented defendant; the chief claim agent of defendant having sent for Mm to come to Chicago and there meet plaintiff for that purpose.
The settlement, so far as it purports to affect the claim of the interveners, is of no force, because their rights were ignored. Their interest in the judgment became absolute upon rendition, and defendant could not thereafter, by a secret settlement with plaintiff, having notice, deprive them of the lien that was agreed upon. The contract between plaintiff and the interveners operated as an equitable assignment of the judgment to the extent of the interveners’ claim, and, in the absence of reversal or modification on appeal, the plaintiff, having notice, could not give a valid discharge of the judgment, except as to his own unassigned interest therein, until payment *304of the lien. Corson v. Lewis, 77 Neb. 446, on rehearing, 449; Aspinwall v. Sabin, 22 Neb. 73; Union P. R. Co. v. Roeser, 69 Neb. 62; Desaman v. Butler Bros., 118 Minn. 198; Weeks v. Wayne Circuit Judges, 73 Mich. 256; Louisville & N. R. Co. v. Proctor, 21 Ky. L. Rep. 447; Hammond, W. & E. C. R. Co. v. Kaput, 61 Ind. App. 543; 2 Thornton, Attorneys at Law, secs. 425, 643; 2 R. C. L. 1081, 1082, secs. 171, 172. The evidence that $1,200 to $1,500 was the reasonable value of interveners’ services in behalf of plaintiff Griggs was not denied by defendant.
It has been suggested that the appeal bond superseded the $2,500 judgment. True, but such bond is conditioned upon prosecuting the appeal to effect and without unnecessary delay. The terms of an appeal bond do not contemplate a surreptitious and secret settlement, by payment of one-fifth of the face of the judgment, and an agreement for a dismissal of the appeal, at a point 500 miles distant from the jurisdiction of the court in which the judgment was obtained, to the prejudice of lien holders, as in the present case. It is proper to observe that counsel for defendant were not concerned in the settlement as Chicago, nor in the dismissal agreement. We conclude that, in the absence of fraud or mistake, or of a reversal or modification of the judgment on appeal, plaintiff with notice could not by the settlement and the stipulation, both in question here, prejudice the rights of the interveners in the judgment.
The judgment is
Affirmed,
Rose, J., dissents.
Dat, J., not sitting.